December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals

           IN THE ESTATE OF ROBERT L. WRIGHT, DECEASED

NO. 14-14-00401-CV

                     ________________________________

       This cause, an appeal from the final judgment signed May 9, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Robert Tautenhahn, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.